SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 January25, 2012 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated January26, 2012 Item 2.02. Results of Operations and Financial Condition. On January26, 2012, Ball Corporation (the “Company”) issued a press release announcing its fourth quarter and full year earnings for 2011, which results are set forth in the press release dated January26, 2012, and attached hereto as Exhibit99.1. Earnings information regarding the fourth quarter and full year 2011, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 5.03. Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year. On January25, 2012, the Board of Directors of the Company amended the Bylaws to add a Majority Vote–Director Resignation provision.Exhibit3(ii) attached hereto provides the text of the new provision. Item 8.01. Other Events. On January25, 2012, the Company’s Board of Directors authorized the repurchase by the Company of up to a total of 30million shares of its common stock and authorized a nearly 43percent increase in the Company’s quarterly cash dividend to 10cents per share. This repurchase authorization replaces all previous authorizations. The repurchase authorization and dividend increase are described in the press release dated January25, 2012, and attached hereto as Exhibit99.2. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The followingare furnished asexhibits to this report: Exhibit No. Description Exhibit3(ii) Amendment to Ball Corporation Bylaws dated January25, 2012 Exhibit99.1 Ball Corporation Press Release dated January26, 2012 Exhibit 99.2 Ball Corporation Press Release dated January25, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:January26, 2012 Ball Corporation Form 8-K January26, 2012 EXHIBIT INDEX Description Exhibit No. Amendment to Ball Corporation Bylaws dated January25, 2012 3(ii) Ball Corporation Press Release dated January26, 2012 Ball Corporation Press Release dated January25, 2012
